Title: To Benjamin Franklin from Richard Price, 12 June 1783
From: Price, Richard
To: Franklin, Benjamin


          
            June 12th: 1783
          
          Dr Price presents his best respects to Dr Franklin and desires his
            acceptance of one of these Pamphlets.
            The other he desires Dr Franklin would be so good as to present to Mr Laurens if at
            Paris. If not, he wishes it may be presented to Mr Adams.
         
          Addressed: To / Dr Franklin
        